DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, drawn to an electrochemical pH sensor in the reply filed on June 30, 2022 is acknowledged.
Claim Objections
Claim(s) 1 and 2 is/are objected to because of the following informalities:  
Claim 1, line 8: “the environment local to the reference electrode” should be “the local environment of the reference electrode” for consistency
Claim 2, line 3: “the lowbuffering capacity solution” should be “the low buffering capacity solution”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “low buffering capacity solution” in claim 1 is a relative term which renders the claim indefinite. The term “low buffering capacity solution” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification discloses “for purpose of the following disclosure the term low buffer is used to describe either a low buffer or a low buffering capacity media, where a common low buffer media comprises water and common low buffering capacity media comprise seawater, saline, KCl or the like, where the media is not a low buffer media and/or may have a high ionic strength, but the media has a low buffering capacity” (Specification, [0002] lines 6-10), but does not specify what extend of the ionic strength would make the solution as low buffering capacity.  The specification gives some examples of the low buffering capacity media, such as water, seawater, saline, KCl ([0002] lines 8-9), but does not disclose the shared common feature of them to be the low buffering capacity media.  As a result, this relative term is indefinite and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
All subsequent dependent claims 2-11 are rejected due to their dependencies on rejected base claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (U.S. Patent Pub. 2014/0332411) in view of Goto (JPH09222414, a machine translation is used for citation).
Regarding claim 1, Lawrence teaches an electrochemical pH sensor ([0027] line 2: apparatus to determine pH) for measuring pH of a low buffering capacity solution ([0027] lines 2: to determine pH of water or other aqueous solution; [0016] lines 5-7: the liquid is unbuffered or where it may possibly contain buffer at a concentration up to 0.01 Molar; and here water and the unbuffered/low-buffered aqueous solution are deemed to be low buffering capacity solutions), comprising: 
a pH sensitive electrode ([0070] line 1: the electrode was used as the working electrode) configured in use to contact the low buffering capacity solution (to measure the pH, the working electrode must be in contact with the measurement solution, e.g., the low buffering capacity solution herein) and to generate an output corresponding to the pH of the low buffering capacity solution ([0026] line 3: the current flow is observed; [0016] lines 14-15: observing current flow and determining pH from observed data);
a reference electrode ([0070] lines 5-6: a standard calomel electrode as reference), wherein the low buffering capacity solution comprises water ([0027] lines 2: to determine pH of water or other aqueous solution; [0016] lines 5-7: the liquid is unbuffered or where it may possibly contain buffer at a concentration up to 0.01 Molar);
a potentiostat ([0070] line 7: a potentiostat) for applying a voltammetric signal to the reference electrode ([0070] lines 7-8: used to cycle the applied potential over a range; [0026] lines 3-6: the potential applied to the electrode is varied over a range; here the applied potential is deemed to be the voltammetric signal) to generate a voltammogram ([0070] line 8: and record the current flow; e.g., Fig. 1: voltammogram), wherein the voltammogram includes a peak potential (Fig. 1; [0026] lines 4-5: the applied potential at which current flow is a maximum (the peak of a so-called voltammetric wave) is determined) corresponding to the pH (Fig. 1: indicating the peak potential varies with different pH; [0026] lines 5-7: this electrochemical parameter of potential at peak current is an intermediate result used for determination of pH); and
processing circuitry ([0027] lines 9-10: a programmable computer) for processing the voltammogram to identify the peak potential and generate a reference output for the electrochemical pH sensor (claim 13, lines 11-16: a computer to receive current and/or voltage data from the sensor, to determine the applied potential at a maximum current; here the peak potential is deemed to be the generated reference output), wherein the reference output is processed with the output from the pH sensitive electrode to determine the pH of the low buffering capacity solution (claim 13, lines 11-16: to determine pH of the aqueous liquid from the potential at maximum current, i.e., both the observed current data and the peak potential).

Lawrence further discloses a redox active compound immobilized to an electrode ([0027] lines 4-5), and quinones are used as redox active compounds having aromatic ring systems, for example, naphthoquinone, anthraquinone, and phenanthrenequinone ([0049] lines 10-13).  The redox active compound is sensitive to the analyte concentration/pH ([0051] lines 1-3).  Here, although Lawrence is silent about the redox active compound sets the pH of the low buffering capacity solution in a local environment of the reference electrode, the redox active compounds as taught by Lawrence are the same materials as disclosed in the specification (Specification, [0016] line 6: anthraquinone and naphthoquinone), and thus they must have the same property (e.g., being sensitive to pH) and the same function (Specification, [0016] lines 6-7: anthraquinone and naphthoquinone will set a high (alkaline) pH for the local environment).
Lawrence does not explicitly disclose the reference electrode comprising the claimed redox active species so that the local environment of the reference electrode in the low buffering capacity solution is set by the claimed redox active species.
However, Goto teaches a disposable pH sensor in which a quinhydrone layer is formed on at least one of a working electrode and a reference electrode ([0001] lines 3-4).  The quinhydrone is a quinone-hydroquinone equimolar molecular compound ([0011] lines 2-3).  A mixture solution of sodium chloride aqueous solution and quinhydrone aqueous solution are added to only the working electrode, only the reference electrode, or both of them, and dried to form the quinhydrone layer ([0019] lines 2-4).  Here, although Goto is silent about the redox active species, quinhydrone, is sensitive to pH or sets the pH of the low buffering capacity solution in a local environment of the reference electrode, Goto teaches quinhydrone is quinone-hydroquinone equimolar molecular compound and the same materials as disclosed specification (e.g., Specification, claim 4), and thus they must have the same property (e.g., being sensitive to pH) and the same function ([0016] lines 5-8: quinones will set a high (alkaline) pH for the local environment and hydroquinone will set a low (acidic) pH for the local environment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawrence by incorporating the redox active compound into the reference electrode as taught by Goto because the layer of the redox active compound is suitable to working electrode only, to reference electrode only, or to both working electrode and reference electrode (Goto, [0019] lines 2-4).  Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious. MPEP 2141(III)(E).

Regarding claim 2, the designations “the redox active species sets the pH of low buffering capacity solution in the local environment to a pH value greater than one pH unit from pH 7” is deemed to be functional limitations in apparatus claims.  MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Lawrence teaches the redox active compound immobilized to the electrode ([0027] lines 4-5) is naphthoquinone or anthraquinone ([0049] lines 10-12), the same material as disclosed in the specification, which sets a high (alkaline) pH for the local environment (Specification, [0016] lines 6-7), thus these redox active compounds are capable of setting the pH of the local environment of water to a pH value greater than one pH unit from pH 7.

Regarding claim 3, Lawrence teaches wherein the redox active species consumes or releases protons when the voltammetric signal is applied setting the pH of the low buffering capacity solution in the local environment ([Abstract] lines 4-8: at least one redox active compound immobilized on the electrode convertible electrochemically between reduced and oxidized forms with transfer of at least one proton between the compound and the aqueous liquid; and thus the proton transfer from or to the aqueous liquid would necessarily result in the pH changes, i.e., setting the pH of the low buffering capacity solution in the local environment).

Regarding claim 4, Lawrence teaches the redox active species comprises a quinone ([0049] lines 3-5, 12-13: redox active compounds include aromatic quinones, e.g., naphthoquinone, anthraquinone, and phenanthrenequinone).

Regarding claim 9, Lawrence and Goto disclose all limitations of claim 1 as applied to claim 1.  Lawrence further discloses the redox active species is immobilized on the electrode ([0050] lines 1-4: the redox active compound may be deposited on a conductive substrate or may be immobilised by chemical attachment to carbon; [0047] lines 1-3: an electrode has a conductive substrate which maybe metallic or a conductive form of carbon; thus here the redox active compound is immobilized on the electrode).
Lawrence does not explicitly disclose immobilized on the reference electrode.
However, Goto teaches a disposable pH sensor in which a quinhydrone layer is formed on at least one of a working electrode and a reference electrode ([0001] lines 3-4).  A mixture solution of sodium chloride aqueous solution and quinhydrone aqueous solution are added to only the working electrode, only the reference electrode, or both of them, and dried to form the quinhydrone layer ([0019] lines 2-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawrence by immobilizing the redox active compound on the reference electrode as taught by Goto because the layer of the redox active compound is suitable to working electrode only, to reference electrode only, or to both working electrode and reference electrode (Goto, [0019] lines 2-4).  Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious. MPEP 2141(III)(E).

Regarding claim 10, Lawrence and Goto disclose all limitations of claim 1 as applied to claim 1.  Lawrence further discloses the redox active species is printed on the electrode ([0051] lines 1-3: the redox active compound which is sensitive to the analyte concentration/pH may be screen printed onto the substrate). 
Lawrence does not explicitly disclose printed on the reference electrode.
However, Goto teaches a disposable pH sensor in which a quinhydrone layer is formed on at least one of a working electrode and a reference electrode ([0001] lines 3-4).  A mixture solution of sodium chloride aqueous solution and quinhydrone aqueous solution are added to only the working electrode, only the reference electrode, or both of them, and dried to form the quinhydrone layer ([0019] lines 2-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawrence by printing the redox active compound on the reference electrode as taught by Goto because the layer of the redox active compound is suitable to working electrode only, to reference electrode only, or to both working electrode and reference electrode (Goto, [0019] lines 2-4).  Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious. MPEP 2141(III)(E).
Further, the designation “wherein the redox active species is printed on the reference electrode” is a product-by-process limitation.  There is no apparent difference between the claimed biosensor electrode and the prior art as taught by Miyazaki in view of Rich.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).

Regarding claim 11, Lawrence and Goto disclose all limitations of claim 1 as applied to claim 1.  Lawrence and Goto do not explicitly disclose the reference electrode comprises carbon nanotubes.
However, Lawrence teaches an electrode may be a conductive substrate which is a conductive form or carbon ([0047] lines 1-3), for example, the carbon nanotube CNT ([0047] lines 8-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawrence and Goto by substituting the reference electrode with one comprising carbon nanotubes (CNTs) as taught by Lawrence.  The suggestion for doing so would have been that carbon nanotube is a suitable material for reference electrode of a pH sensor and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Goto, and further in view of McGuinness (U.S. Patent Pub. 2014/0332412).
Regarding claim 5, Lawrence and Goto disclose all limitations of claim 1 as applied to claim 1.  Lawrence and Goto do not explicitly disclose the redox active species comprises acidic moieties.
However, McGuinness teaches derivatizing the elemental carbon with a strong oxidizing acid to introduce carboxylic acid groups attached to carbon and for attachment of the another compound ([0011] lines 1-2, 5-8), providing an electrochemical sensor electrode comprising elemental carbon having one or more redox-active compounds attached thereto ([0013] lines 2-4).  Here, the carboxylic acid groups are deemed to be acidic moieties of the redox active compound to attach the compound to the carbon electrode. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawrence and Goto by incorporating acidic moieties as taught by McGuinness because the acidic moieties would provide the attachment of the redox active compound on the carbon electrode ([0013] lines 2-4).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).

Regarding claim 6, the designation “wherein the redox active species has a redox potential consistent with a pKa of the acidic moieties” is deemed to be functional limitation in apparatus claims and must be inherent to the claimed redox active species. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Lawrence in view of Goto and McGuinness teaches all structural limitations of the presently claimed electrochemical pH sensor, i.e., a carbon electrode having redox-active compound attached thereto (McGuinness, [0013] lines 2-4) by derivatizing the elemental carbon with a strong oxidizing acid to introduce carboxylic acid groups ([0011] lines 1-2, 5-6), and thus for the electrode is used to measure the pH of the measurement solution upon the applied voltage, the redox active compound must inherently have a redox potential consistent with the pKa of the acidic moieties, i.e., the carboxylic acid group.

Regarding claim 7, Lawrence and Goto disclose all limitations of claim 1 as applied to claim 1.  Lawrence and Goto do not explicitly disclose the redox active species comprises the chemical structure 
    PNG
    media_image1.png
    84
    129
    media_image1.png
    Greyscale
.

However, McGuinness teaches derivatizing the elemental carbon with a strong oxidizing acid to introduce carboxylic acid groups attached to carbon and for attachment of the another compound ([0011] lines 1-2, 5-8), providing an electrochemical sensor electrode comprising elemental carbon having one or more redox-active compounds attached thereto ([0013] lines 2-4).  For example, the compound having a carboxylic acid group is 5-(4-nitrophenylazo)salicylic acid, which is the dye alizarin yellow R ([0027] lines 10-11), which has the flowing chemical structure:

    PNG
    media_image2.png
    136
    282
    media_image2.png
    Greyscale
 ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawrence and Goto by incorporating acidic moieties having a carboxylic acid group comprising the claimed chemical structure 
    PNG
    media_image1.png
    84
    129
    media_image1.png
    Greyscale
 (i.e., salicylic acid) as taught by McGuinness because the acidic moieties would provide the attachment of the redox active compound on the carbon electrode ([0013] lines 2-4).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).

Regarding claim 8, Lawrence and Goto disclose all limitations of claim 7 as applied to claim 7.  Lawrence and Goto do not explicitly disclose the redox active species comprises a salicylic acid based polymer.
However, McGuinness teaches derivatizing the elemental carbon with a strong oxidizing acid to introduce carboxylic acid groups attached to carbon and for attachment of the another compound ([0011] lines 1-2, 5-8), providing an electrochemical sensor electrode comprising elemental carbon having one or more redox-active compounds attached thereto ([0013] lines 2-4).  For example, the compound having a carboxylic acid group is 5-(4-nitrophenylazo)salicylic acid ([0027] lines 10-11).  Possible olefinic compounds can be incorporated into a polymer chain extending from the compound attached to elemental carbon ([0029] lines 1-5).  Thus, McGuinness teaches the redox active species comprises a salicylic acid based polymer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawrence and Goto by incorporating a salicylic acid based polymer as taught by McGuinness because the salicylic acid based polymer having acidic moieties, i.e., carboxylic acid groups, would provide the attachment of the redox active compound on the carbon electrode ([0013] lines 2-4).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795